Title: From John Quincy Adams to George Washington Adams, 29 November 1826
From: Adams, John Quincy
To: Adams, George Washington


				
					N. 30.My dear George
					Washington 29. November 1826.
				
				On the 18th. instt. I received and duly acknowledged your Short note of the 14th. accompanied with your Account to the 1st. of July Last and with a promise that you would the next day forward the account for the following quarter: and this day I have had the pleasure of receiving your Letter of the 6th. and 10th with four more copies of Mr Whitney’s discourse, and all under a Cover Post marked Boston 25 November—I conclude that this your Letter of the 6th. and 10th. is your answer to mine of the 18th. which you must have received before you despatched it—Yet I am always glad to receive a Letter from you, however remote its date—I regret much that you did not send that part of it, written on the 6th. immediately—For not knowing that Mr De Wint had sent on W. S. Smith’s note to him, and concluding from what Mrs De Wint said to me at New York that he would not send it, I have made, as you will have seen by my Last Letters, Such arrangements concerning the devise to Smith, that if his note to De Wint is now ever paid, it must be after long delay and by small instalments—Let me intreat you that hereafter, whenever you write me on business, you will rather send it your Letter in the condition in which you will receive this, unfinished, and even unsigned, rather than keep it three weeks on your table.
				
					
				
				
			